DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 05/26/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1,2,9,10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PG Pub 2017/0301637; hereinafter Huang) and Clevenger et al. (PG Pub 2007/0007665; hereinafter Clevenger).

    PNG
    media_image1.png
    417
    705
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 3J provided above, Huang teaches a semiconductor package device 350 (para [0016-0047]), comprising: 
a first semiconductor package (annotated “pkg-1” in Fig. 3J above); 
a second semiconductor package (annotated “pkg-2” in Fig. 3J above) on the first semiconductor package (see Fig. 3J); and 
a plurality of first connection terminals 340 (para [0041]) between the first semiconductor package and the second semiconductor package (see Fig. 3J), wherein the first semiconductor package includes: 
a lower redistribution substrate 304 (para [0024]); a semiconductor chip 312 (para [0028]) on the lower redistribution substrate (see Fig. 3J); and an upper redistribution substrate 330 (para [0032]) vertically spaced apart from the lower redistribution substrate (see Fig. 3J), wherein the semiconductor chip is disposed between the lower redistribution substrate and the upper redistribution substrate (see Fig. 3J), wherein the upper redistribution substrate includes: a dielectric layer 330a; a plurality of redistribution patterns 330b which are vertically stacked in the dielectric layer and each of which includes a line part and a via part (para [0032]; “front side redistribution layers 330 may include one or more layers of dielectric materials (e.g., dielectric layers 330a) with conductive features (e.g., conductive lines and vias 330b) formed therein.”); and 
a plurality of bonding pads 318a, 318b, 324 on uppermost ones of the plurality of redistribution patterns (see Fig. 3J), wherein the plurality of bonding pads are exposed from the dielectric layer and are in contact with the first connection terminals (see Fig. 3J), wherein a diameter (annotated “D” in Fig. 3J above) of each of the plurality of bonding pads decreases in a first Page 29 of 39SAM-59108direction (downward direction) from a central portion at a top surface of the upper redistribution substrate to an outer portion at the top surface of the upper redistribution substrate (see Fig. 3J), wherein a thickness of each of the plurality of bonding pads is the same in the first direction (see Fig. 3J).
Huang does not explicitly teach “a thickness of each of the bonding pads increases in the first direction.”

    PNG
    media_image2.png
    439
    644
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Clevenger teaches a structure and method for producing multiple size interconnections (para [0010-0011]) comprising: a thickness H2, H3 (para [0011]) of each of a plurality of bonding pads 14,15D,15F,16 (para [0011]) increases in the first direction (e.g. downward direction from the connection terminal 9,11) (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size/shape of the bonding pads, as taught by Clevenger, to better “accommodate the large number of connections necessary to join substrates together in electrical applications” (para [0002]).
Regarding claim 2, refer to the cited figures above, in the combination of Huang and Clevenger, Huang teaches the dielectric layer 330a includes at least one selected from polyimide, polybenzoxazole, phenolic polymers, and benzocyclobutene polymers (para [0032]).
(para [0032]; “The one or more dielectric layers may be formed of any suitable material (e.g., polyimide (PI), polybenzoxazole (PBO), BCB, epoxy, silicone, acrylates, nano-filled pheno resin, siloxane, a fluorinated polymer, polynorbornene, an oxide, a nitride, and the like.”)
Regarding claim 9, refer to the cited figures above, in the combination of Huang and Clevenger, Huang teaches a spacing distance between the top surface of the upper redistribution substrate and a bottom surface of the second semiconductor package (s1) increases in the first direction (s2)(see Fig. 3J).
Regarding claim 10, refer to the cited figures above, in the combination of Huang and Clevenger, Huang teaches a level of the central portion at the top surface of the upper redistribution substrate (annotated “s1” in Fig. 3J above) is higher than a level of the outer portion at the top surface of the upper redistribution substrate (annotated “s2” in Fig. 3J above).
Regarding claim 13, refer to Fig. 3J provided above, Huang teaches a semiconductor package device 350 (para [0016-0047]), comprising: 
a first semiconductor package (annotated “pkg-1” in Fig. 3J above); 
a second semiconductor package (annotated “pkg-2” in Fig. 3J above) on the first semiconductor package (see Fig. 3J); and 
a plurality of first connection terminals 340 (para [0041]) between the first semiconductor package and the second semiconductor package (see Fig. 3J), wherein the first semiconductor package includes: 
a lower redistribution substrate 304 (para [0024]); a first semiconductor chip 312 (para [0028]) on the lower redistribution substrate (see Fig. 3J); and an upper redistribution substrate 330 (para [0032]) vertically spaced apart from the lower redistribution substrate (see Fig. 3J), wherein the semiconductor chip is disposed between the lower redistribution substrate and the upper redistribution substrate (see Fig. 3J), wherein the upper redistribution substrate includes: a dielectric layer 330a; a plurality of redistribution patterns 330b which are vertically stacked in the dielectric layer and each of which includes a line part and a via part (para [0032]; “front side redistribution layers 330 may include one or more layers of dielectric materials (e.g., dielectric layers 330a) with conductive features (e.g., conductive lines and vias 330b) formed therein.”); and a plurality of bonding pads 318a, 318b, 324 on uppermost ones of the plurality of redistribution patterns (see Fig. 3J), 
wherein the plurality of bonding pads are exposed from the dielectric layer and are in contact with the plurality of connection terminals (see Fig. 3J), wherein a spacing distance (annotated ”s1” in Fig. 3J above) between a top surface of the upper redistribution substrate 330 and a bottom surface of the second semiconductor package increases in a direction from a central portion at the top surface of the upper redistribution substrate to an outer portion at the top surface of the upper redistribution substrate (annotated “s2” in Fig. 3J above) (see Fig. 3J)
Huang does not explicitly teach “a level difference between a bottom surface of a first bonding pad, among the plurality of bonding pads, on the outer portion at the top surface of the upper redistribution substrate and a bottom surface of a second bonding pad, among the plurality of bonding pads, on the central portion at the top surface of the upper redistribution substrate is greater than a level difference between a top surface of the first bonding pad and a top surface of the second bonding pad.”
In the same field of endeavor, refer to Fig. 1-provided above, Clevenger teaches a structure and method for producing multiple size interconnections (para [0010-0011]) comprising: a level difference between a bottom surface of a first bonding pad 15F,16 (para [0011]), among the plurality of bonding pads 14,15B, 15D,15F,16 (para [0011]) on the outer portion at the top surface of the upper redistribution substrate 12 and a bottom surface of a second bonding pad 15F,16, among the plurality of bonding pads, on the central portion at the top surface of the upper redistribution substrate is greater than a level difference between a top surface of the first bonding pad and a top surface of the second bonding pad 14, 15D (see Fig.1 ).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size/shape of the bonding pads, as taught by Clevenger, to better “accommodate the large number of connections necessary to join substrates together in electrical applications” (para [0002]).

2.	Claim(s) 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Clevenger, as applied to claim 1 above, and further in view of Yu et al. (PG Pub 2019/0103379; hereinafter Yu).
Regarding claim 11, refer to the cited figures above, in the combination of Huang and Clevenger, Huang teaches a space between the upper redistribution substrate 330 and the second semiconductor package (annotated “pkg-2” in Fig. 3J above).

    PNG
    media_image3.png
    514
    779
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 15-provided above, Yu teaches a semiconductor package (para [0009-0058]) comprising: an under-fill layer 316 (para [0059]) between an upper redistribution substrate 116 (para [0020]) and a second semiconductor package 300 (para [0046]), wherein the under-fill layer covers a lateral surface of each of a plurality of first connection terminals 314 (para [0050]), and top and lateral surfaces of each of a plurality of bonding pads 108 (see Fig. 15).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the underfill layer between the first and the second package, as taught by Yu, “to cushion and support the device packages 200 and 300 from operational and environmental degradation, such as stresses caused by the generation of heat during operation” (para [0059]).
Regarding claim 12, refer to the cited figures above, in the combination of Huang and Clevenger, Huang teaches the lower redistribution substrate 304 and the semiconductor chip 312, he doesn’t explicitly teach “an under-fill layer that covers a top surface of the lower redistribution substrate, a bottom surface of the semiconductor chip, and a lateral surface of each of the second connection terminals.”
In the same field of endeavor, refer to Fig. 15-provided above, Yu teaches a semiconductor package (para [0009-0058]) comprising: a plurality of second connection terminals 136 (para [0028]) between a lower redistribution substrate 142 (para [0034]) and a semiconductor chip 124 (para [0027]); and an under-fill layer 138 (para [0029]) that covers a top surface of the lower redistribution substrate, a bottom surface of the semiconductor chip, and a lateral surface (sides of) of each of the second connection terminals (see Fig. 15).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semiconductor chip bonding process (in which the active side of the die is facing down) and the underfill material encapsulating the top surface of the lower redistribution substrate, the bottom surface of the semiconductor chip, and the lateral surface of each of the second connection terminals, as taught by Yu, to encapsulate the die connectors (para [0029]) and prevent any undesired electrical shorting.
Regarding claim 16, refer to Fig. 3J provided above, Huang teaches a semiconductor package device 350 (para [0016-0047]), comprising: 
a first semiconductor package (annotated “pkg-1” in Fig. 3J above); 
a second semiconductor package (annotated “pkg-2” in Fig. 3J above) on the first semiconductor package (see Fig. 3J); and 
a plurality of first connection terminals 340 (para [0041]) between the first semiconductor package and the second semiconductor package (see Fig. 3J), 
wherein the first semiconductor package includes: a lower redistribution substrate 304 (para [0024]); a semiconductor chip 312 (para [0028]) on the lower redistribution substrate (see Fig. 3J);
a plurality of conductive pillars 122A, 122B on the lower redistribution substrate and spaced apart from a lateral surface of the semiconductor chip (see Fig. 3J); and 
an upper redistribution substrate 330 (para [0032])  vertically spaced apart from the lower redistribution substrate (see Fig. 3J), wherein the semiconductor chip is disposed between the lower redistribution substrate and the upper redistribution substrate (see Fig. 3J), wherein the upper redistribution substrate includes: a dielectric layer 330a; a plurality of redistribution patterns 330b which are vertically stacked in the dielectric layer and each of which includes a line part and a via part (para [0032]; “front side redistribution layers 330 may include one or more layers of dielectric materials (e.g., dielectric layers 330a) with conductive features (e.g., conductive lines and vias 330b) formed therein.”); and 
a plurality of bonding pads 318a, 318b, 324 on uppermost ones of the plurality of redistribution patterns (see Fig. 3J), wherein the plurality of bonding pads are exposed from the dielectric layer and are in contact with the plurality of first connection terminals (see Fig. 3J), 
wherein a diameter (annotated “D” in Fig. 3J above) of each of the plurality of bonding pads decreases in a first Page 29 of 39SAM-59108direction (downward direction) from a central portion at a top surface of the upper redistribution substrate to an outer portion at the top surface of the upper redistribution substrate (see Fig. 3J), wherein a thickness of each of the plurality of bonding pads is the same in the first direction (see Fig. 3J).
Huang does not teach “a plurality of second connection terminals between the lower redistribution substrate and the semiconductor chip; and an under-fill layer that covers the plurality of second connection terminals.”
In the same field of endeavor, refer to Fig. 15-provided above, Yu teaches a semiconductor package (para [0009-0058]) comprising: a plurality of second connection terminals 136 (para [0028]) between a lower redistribution substrate 142 (para [0034]) and a semiconductor chip 124 (para [0027]); and
an under-fill layer 316 (para [0059]) that covers the plurality of second connection terminals (see Fig. 15).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the underfill layer between the first and the second package, as taught by Yu, “to cushion and support the device packages 200 and 300 from operational and environmental degradation, such as stresses caused by the generation of heat during operation” (para [0059]).

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Wirz et al. (US Patent No. 10,923,447) teaches a semiconductor device assembly with die support structures.
	b. Park et al. (US Patent No. 10,032,738) teaches a method for forming bump of semiconductor package.
	c. Lai et al. (PG Pub 2016/0322323) teaches substrate structure with first and second conductive bumps having different widths.
	d. Lee et al. (PG Pub 2016/0181196) teaches a preservation of fine pitch redistribution lines

Allowable Subject Matter
4.	Claims 3-8, 14, 15 & 17-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 3 is fully incorporated into the base claim 1.  
Claim 43 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, a diameter of each of the plurality of inner bonding pads is greater than about 1 times and less than about 2 times a diameter of each of the plurality of outer bonding pads.
Claims 4-8 would be allowable, because they depend on allowable claim 3.
Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 14 is fully incorporated into the base claim 13.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, a level of the central portion at the top surface of the upper redistribution substrate is higher than a level of the outer portion at the top surface of the upper redistribution substrate.
Claim 15 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 15 is fully incorporated into the base claim 13.  
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, the second semiconductor package includes: a package substrate; and a second semiconductor chip on the package substrate, wherein a level of a central portion at a bottom surface of the package substrate is lower than a level of an outer portion at the bottom surface of the package substrate.
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 16 or (ii) claim 117 is fully incorporated into the base claim 16.  
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, a level difference between a bottom surface of a first bonding pad, among the plurality of bonding pads, on the outer portion at the top surface of the upper redistribution substrate and a bottom surface of a second bonding pad, among the plurality of bonding pads, on the central portion at the top surface of the upper redistribution substrate is greater than a level difference between a top surface of the first bonding pad and a top surface of the second bonding pad.
Claim 18 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 16 or (ii) claim 18 is fully incorporated into the base claim 16.  
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, the plurality of bonding pads include: a plurality of inner bonding pads adjacent to the central portion at the top surface of the upper redistribution substrate and arranged in a shape of a first rectangle; and a plurality of outer bonding pads adjacent to the outer portion at the top surface of the upper redistribution substrate and arranged in a shape of a second rectangle, and wherein the plurality of outer bonding pads arranged in the shape of the second rectangle surround the inner bonding pads arranged in the shape of the first rectangle.
Claims 19-20 would be allowable, because they depend on allowable claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895